Citation Nr: 1513098	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  11-02 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right hip condition, to include arthritis.

2.  Entitlement to service connection for a right knee condition, to include arthritis.

3.  Entitlement to service connection for a back condition, to include arthritis.

4.  Entitlement to an initial compensable rating for a left hip disability.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1963.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from September 2010, April 2011, and December 2013 rating decisions of the RO which denied the benefits sought listed on the title page.  The Veteran perfected timely appeals of those rating decisions.

In January 2013, the Board granted service connection for various disabilities claimed by the Veteran and remanded the remaining claims on appeal for further development.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right knee and back disability and entitlement to an initial compensable rating for left hip disability are addressed in the REMAND portion of the decision below and are REMANDED to Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.
 
2.  At no time during, or prior to, the pendency of the claim has the Veteran had a currently diagnosed right hip disability.


CONCLUSION OF LAW

The criteria for service connection for right hip disability, to include arthritis, are not met. 38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

With respect to the Veteran's claim for service connection for a right hip disability, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2010 letter, sent prior to the initial unfavorable decision issued in September 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service VA and private treatment records were obtained, and there is no indication that the Veteran's STRs are incomplete.  Additionally, statements by the Veteran, his wife, and another individual he knew in service were received and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was also afforded a VA examination in March 2013 to assess the nature and etiology of his right hip disability, and the VA examiner supplemented his findings in two addendum opinions in September and October 2013.  The Board finds that such VA examination and accompanying opinions are adequate to decide the issue as they are collectively predicated on an interview with the Veteran; review of the record, to include his service treatment records; and a physical examination.  The VA examiner's October 2013 addendum opinion contains a factual error concerning the Veteran's statements of continuity of symptomatology.  However, as explained below, no prejudice results to the Veteran from this error as such statements are immaterial to the dispositive issue in this case, the lack of any currently diagnosed right hip disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

In January 2013, the Board remanded the appeal for further development, including providing the Veteran with an opportunity to identify or submit additional medical care providers, obtaining any identified records, acquiring recent VA treatment records, and providing him with a VA examination.  Pursuant to that remand, the AOJ sent the Veteran letters in March 2013 in which requested that he provide authorization for or submit any outstanding treatment records-specifically, from Dr. Crouch and Dr. Pomajzl.  In response, the Veteran identified only treatment records from Dr. Crouch and Dr. Pomajzl, and such records were associated with the record.  As noted above, the Veteran was provided with a VA examination for his claimed right hip disability in March 2013.  With respect to VA treatment, the Board directed the AOJ to obtain VA treatment records dating from July 2011, and all such records were obtained.  Under these circumstances, the Board finds that the AOJ has substantially complied with the January 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for psychoses), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis is among the diseases listed in section 3.309(a).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to the right hip.  However, the Veteran has alleged that he injured his knee, shoulders, and back in service during basic and military police judo training, although the record is silent as to specific allegations by the Veteran concerning his right hip injury in service.  See March 14, 2011 Statement.  Also of record are statements from the Veteran's wife and another veteran who knew the Veteran in service.  See September 18, 2006 Friend's Statement; September 25, 2006 Wife's Statement.  The Veteran's friend maintained that the Veteran had injured his leg, back, and shoulder in service but did not report these injuries at the time, and the Veteran's wife claimed that the Veteran had frequently told her of problems and pain with his knees, shoulder, and back from injuries in service.  See id.  Giving the Veteran the benefit of the doubt and assuming, without finding, that he injured his right hip in service during basic and military police judo training, the Board finds that the Veteran's claim for service connection for a right hip disorder fails because the Veteran does not have a currently diagnosed right hip disability, nor has such disability been present at any time during, or prior to, the pendency of his claim.

Post-service private medical records are silent for complaints, treatment or diagnosis of any right hip disability.  See April 2001 to February 2012 Private Medical Records, Dr. Crouch; March 2011 to August 2011 Private Medical Records, Dr. Pomajzl.  The Board notes the existence of only two private treatment records which reference a hip disability, but these refer to  the left hip, not the right hip.  See May 20, 2010 Private Treatment Record, Dr. Crouch; May 24, 2010 Opinion, Dr. Crouch.

Although VA treatment records from May 2006 to February 2013 reflect general complaints of bilateral hip pain and infrequent complaints of right hip pain,  these references contain no confirmed diagnoses of a right hip disability.  See November 3, 2010, August 21, 2012, December 17, 2012, February 19, 2013 VA Treatment Records.  Diagnostic testing of the hips in 2010 revealed a normal pelvis and bilateral hips.  See November 3, 2010 VA Treatment Records.  At least two records make general reference to arthritis of the hips, however these references appear to be based upon the Veteran's narration of his medical history, and there are no diagnostic assessments, impressions, or diagnoses of arthritis specific to the right hip.  See August 11, 2010 VA Treatment Record ("osteoarthritis of the knees and hips"); January 23, 2012 VA Treatment Record ("minimal arthritis of his low back, hips and knees").

In March 2013, the Veteran underwent a VA examination to assess the nature and etiology of this right hip disability.  During the examination, the Veteran reported occasional hip pains but the examiner reported that the Veteran was vague when describing these pains.  Upon review of the record and interview of the Veteran, the examiner found that the Veteran had no right disability, as his hip examination was essentially normal and there was no evidence of any degenerative changes.  Contemporaneous x-ray testing revealed normal pelvis and hips.  The VA examiner's September 2013 and October 2013 addendum opinions demonstrate that the examiner specifically considered the medical records of Dr. Crouch and Dr. Pomajzl and also the statements of the Veteran, his wife, and the Veteran's friend.  

Notably, in the October 2013 addendum, the examiner erroneously stated that the Veteran, in his March 14, 2011 statement, alleged that his spine and joint issues began in the mid-1990s.  However, the Board notes that the Veteran actually stated was that he had experienced pain and discomfort in his knee, shoulder, back, and hips for the last 40 years and that his pain had worsened in the mid-1990s.  See March 14, 2011 Veteran's Statement.  However, as demonstrated below, the Board does not find that this misstatement is harmful to the Veteran's claim because no current hip disability has been identified.    

VA treatment records from July 2013 to June 2014, which contain complaints of generic hip pain, are silent for any diagnosis of a right hip disability.

The Board finds that the preponderance of the evidence is against a finding that the Veteran has had a right hip disability, at any time during, or prior to, the pendency of his claim.  The Board accords great probative weight to the March 2013 VA examiner's opinion as such was predicated on an interview with the Veteran and a thorough review of the record, to include his service and post-service VA and private treatment records, contemporaneous diagnostic testing, and a physical examination.  Moreover, the opinion offered by the examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  The Board finds that the error made by the VA examiner in the October 2013 addendum results in no prejudice to the Veteran as the allegations made by the Veteran in his March 14, 2011 statement concerning continuity of symptomatology are unavailing because they are not competent, credible evidence of a current right hip disability.  The probative evidence of record reflects that, at no time during, or prior to, the pendency of the claim, has the Veteran had a currently diagnosed right hip disability.  See McClain, supra; Romanowsky, supra.

The Board has also considered the Veteran's assertion that he has a right hip disability related to his military service.  The Veteran, as a layperson, is certainly competent to report matters within his personal knowledge, such as the occurrence of an injury, or his own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology, such as with respect to simple disabilities capable of being observed.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, a lay person without appropriate medical training and expertise simply is not competent to opine on more complex medical questions.  See, e.g., Jandreau, 492 F.3d at 1377 (holding that a layperson cannot diagnose cancer).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010). 

Here, as the question of whether the Veteran has a right hip disability is beyond the realm of a layman's competence, lay assertions in this regard have no probative value.  Here, there is no evidence that the Veteran has specialized medical knowledge that would allow a competent diagnosis in this matter.  In this regard, while he is competent to describe his current right hip symptoms as well as the nature of the alleged in-service injury, the Board finds that he is not competent to render a complex medical opinion.  Specifically, the diagnosis of a right hip disability involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, such requires knowledge of the impact of trauma on the hip joint.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's statements are nonprobative evidence.  The Veteran is not competent to offer an opinion on such a complex medical matter.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

To the extent that the Veteran's assertions of continued right hip problems describe pain, pain alone is not a disability for the purpose of VA disability compensation. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone without a diagnosed or identifiable underlying disability does not in and of itself constitute a disability for which service connection may be granted).

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, there is no competent, probative evidence indicating that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

For all the foregoing reasons, the Board finds that service connection for a right hip disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a right hip disability, to include arthritis, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Pursuant to the January 2013 remand, the Board, in pertinent part, directed the AOJ to provide the Veteran with a VA examination to determine the nature and etiology of his claimed right knee and back disabilities.  Specifically, the Board requested that the examiner to "consider and discuss the Veteran's contention that his current spine, and right knee disorders are casually related to his basic and judo training.  All relevant lay statements made by the Veteran, his fellow comrade, and his wife regarding onset and continuity of symptomatology should be considered."

In March 2013, the Veteran underwent VA examination to assess the nature and etiology of his claimed right knee and back conditions.  Pertinent to this appeal, the examiner concluded that it is less likely than not that the Veteran's right knee and back were incurred or otherwise related to service.  The examiner explained that x-rays of the Veteran's spine revealed "diffuse" degenerative disc disease not consistent with isolated trauma because multiple levels of the spine were involved, and that x-rays of the Veteran's knee revealed minimal bilateral degenerative changes evident of the normal aging process since the degenerative changes are symmetrical.  Upon review of additional medical records newly associated with the claims file, the examiner affirmed his prior March 2013 opinion in a September 2013 addendum.  Subsequently, in an October 2013 addendum, the examiner confirmed that he had reviewed the lay statements of the Veteran, his wife, and an individual known to the Veteran in service.  The examiner explained that the "veteran in his own admission, letter dated 3-14-2011, states his spine and joint issues started to become painful in the mid-1990's. . . . over 30 years since military discharge," and again reaffirmed his March 2013 opinion.

The Board find's that the ultimate findings of the March 2013 VA examiner are undermined by his misapprehension of the Veteran's statements in the March 14, 2011 letter.  In that letter, the Veteran explained that he had injured his knee, shoulder, and back in service during basic training and military policy judo training and that he decided to tough it out and did not seek treatment in service.  Id.  After service, however, the Veteran asserted that he had "self-medicated for the pain and discomfort for the last 40 some years. . . . and in the 90s the pain got worse."  Id. (emphasis added.)  As the examiner misinterpreted the Veteran's statements concerning the onset and persistence of his back and knee symptomatology, the Board finds that it cannot rely on the examiner's conclusion that the Veteran's right knee and back disabilities are unrelated to service, particularly in the context of a diagnosis of arthritis, a chronic disability for which continuity of symptomatology may provide the basis for an award of service connection.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.309(a).

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 270 (1998).  However, as explained above, the Board finds that the AOJ has not substantially complied with the Board's prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008); Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999).  Accordingly, another remand in required to obtain an additional addendum opinion from the March 2013 VA examiner concerning the nature and etiology of the Veteran's right knee and back disabilities.

The Board's review of the record reveals that the Veteran may be in receipt of VA vocational rehabilitation benefits.  See June 28, 2010 Veteran's FOIA request (asking for copies of his vocational rehabilitation records).  However, the Veteran's VA Counseling, Evaluation and Rehabilitation Folder is not contained in the claims file.  On remand, these records should be associated with the claims file.

Finally, given the time that will pass during the processing of this remand, updated VA treatment records from June 2014 to the present should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records dated from June 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Associate the Veteran's VA Counseling, Evaluation and Rehabilitation Folder with the Veteran's VA claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above development, return the claims file, to include a copy of this remand, to the March 2013 VA examiner for an addendum opinion to ascertain the nature and etiology of his right knee and back disabilities.  If the examiner who drafted the March 2013 opinion is unavailable, the opinions should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder (paper and electronic), to include a copy of this REMAND must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder (paper and electronic) has been reviewed.

Following a review of the record, the examiner is asked to furnish an opinion with respect to the following question:

With respect to each diagnosed right knee and back disorder, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during the Veteran's period of active duty or is otherwise related to service.  

In rendering the requested opinion, the examiner should specifically consider and discuss the Veteran's contention that his current spine, right knee and hip disorders are casually related to his basic and judo training.  All relevant lay statements made by the Veteran, his fellow comrade, and his wife regarding onset and continuity of symptomatology should be considered, to particularly include the Veteran's statement that he self-medicated his pain and discomfort for the last 40 years since leaving service and that his pain had worsened in the mid-1990s.  See March 14, 2011 Veteran's Letter.  .  Additionally all relevant medical evidence should be reviewed and considered, to specifically include the May 2010 private treatment record and opinion and the May 2001 radiology report.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


